Citation Nr: 1029043	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-21 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1992.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Cleveland, Ohio, which denied entitlement to service 
connection for PTSD.

The Board has previously considered this appeal.  In an April 
2008 decision, the Board denied the Veteran's claim, and the 
Veteran subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In 
December 2009, while the case was pending before the Court, the 
VA Office of General Counsel and the appellant's attorney filed a 
Joint Motion for Remand ("Joint Motion"), requesting that the 
Court vacate the Board's April 2008 decision, and that it remand 
the case for further development and readjudication.  In December 
2009, the Court granted the parties' Joint Motion, vacated the 
Board's decision, and remanded the case to the Board for 
compliance with the directives that were specified in the Joint 
Motion.

In February 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims file.


FINDING OF FACT

There is a competent diagnosis of PTSD, which has been attributed 
to a stressor related to fear of hostile military or terrorist 
activity.




CONCLUSION OF LAW

The Veteran's PTSD was incurred in, or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Furthermore, in light of the favorable decision for the Veteran 
in this case, any error in the timing or content of VCAA notice, 
if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009). 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009).  Otherwise, the law requires verification of a 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat 
zone does not establish that a veteran engaged in combat with the 
enemy.  Id.  Service department evidence that a veteran engaged 
in combat or that a veteran was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

Generally, where a determination is made that a veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate 
his testimony by credible supporting evidence.  See Stone v. 
Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error 
in Board determination that a non-combat veteran's "own 
statements cannot serve as 'corroboration' of the facts contained 
in those statements.").  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

The Board observes, however, that the provisions of 38 C.F.R. 
§ 3.304(f) were amended, effective July 13, 2010, during the 
pendency of this appeal.  See 75 Fed. Reg. 39843-52 (Jul. 13, 
2010).  The primary effect of the amendment, which relaxes the 
evidentiary standard for establishing in-service stressors in 
PTSD claims, is the elimination of the requirement for 
corroborating evidence of the claimed in-service stressor if it 
is related to the veteran's "fear of hostile military or 
terrorist activity."  
In place of corroborating the reported stressors, VA will now 
rely on a veteran's lay testimony alone to establish the 
occurrence of a stressor related to hostile military or terrorist 
activity, provided that (1) the claimed stressor is consistent 
with the places, types and circumstances of service, (2) a VA 
psychiatrist or psychologist, or contract equivalent, determines 
that the claimed stressor is adequate to support a PTSD 
diagnosis, and (3) the veteran's symptoms are related to the 
claimed stressor. 

For the purposes of this regulation, "fear of hostile military 
or terrorist activity" means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device (IED); 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f).

The regulation amendment has no impact on PTSD claims that arise 
out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of a personal assault.  
III. Analysis

The Veteran claims entitlement to service connection for PTSD as 
a result of military service in 1991 during the Persian Gulf War.  
He says that, while serving in Iraq, Kuwait and Saudi Arabia, he 
witnessed the deaths of several of his fellow servicemen, and was 
subsequently required to transfer their bodies to the morgue. 

As an initial matter, the Board notes that, although the evidence 
shows that the Veteran in fact served in Southwest Asia during 
the Persian Gulf War, his service treatment records are negative 
for complaints of, treatment for, or a diagnosis of PTSD or any 
other psychiatric or psychological disorder during service.  
There is also no evidence in the Veteran's service personnel 
records that he served in combat, nor does he allege combat 
service.  A review of his DD 214 reveals that his military 
occupational specialty (MOS) was that of a petroleum supply 
specialist and motor office petroleum, oil and lubricants clerk; 
there is no indication that he received any decorations, medals, 
badges, commendations, citations or campaign ribbons.  There is 
also no evidence of record that supports the occurrence of the 
Veteran's claimed stressors.  

The evidence of record shows that, following separation from 
service in 1992, the Veteran did not seek treatment for PTSD 
until November 2003, when he was seen for a 
psychiatric/psychotherapy evaluation at the Cleveland VA Medical 
Center ("VAMC").  During the evaluation, the Veteran told the 
clinician that he had served in the Persian Gulf War and could 
not get thoughts of the war out of his head.  The diagnosis was 
adjustment disorder with depressed mood. 

The following year, in October 2004, the Veteran returned to the 
VAMC, where he began attending psychiatry/psychotherapy PTSD 
skills group sessions.  The therapist diagnosed the Veteran with 
PTSD and provided him with information to help him better manage 
his symptoms.  

In November 2004, the Veteran was seen at the VAMC for an 
outpatient psychiatric evaluation.  He told the examiner that, 
although he began experiencing PTSD symptomatology shortly after 
returning from service in the Persian Gulf, he did not seek 
treatment at that time because he moved to Germany immediately 
after service, where he lived for 20 years, and was unable to 
obtain affordable mental health treatment.  During the 
evaluation, he reported that he was experiencing difficulty with 
the thoughts and memories of having witnessed the deaths of 
several of his fellow servicemen, and then having to collect 
their bodies and transport them to the morgue.  The VA clinician 
noted that, in addition to meeting the requirement of having been 
exposed to a stressor, as is necessary for a diagnosis of PTSD 
according to the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-
IV"), the Veteran also satisfied the additional criteria for the 
diagnosis, including re-experiencing, avoidance, hyperarousal, 
duration of the disturbance, and impairment in social, 
occupational or other significant areas of functioning.  In this 
respect, the Veteran reported having substantial difficulty with 
depression, irritability, thoughts and memories.  He said that, 
prior to his service in the Persian Gulf, he was outgoing and 
actively participated in sports, but after service, he became 
socially-isolated and could not stand being around others.  
Following the administration of several tests, the examiner 
concluded that all the criteria for a diagnosis of PTSD were met.  
She diagnosed him with PTSD, moderate, and major depression, 
recurrent, and concluded that, among his Axis IV psychosocial and 
environmental stressors was his military service during the Gulf 
War.    

The claims folder shows that, following his November 2004 
evaluation, the Veteran continued his participation in group and 
individual psychotherapy sessions at the VAMC.  During an April 
2005 private session, he reported that, although he was still 
experiencing such symptoms as sleep difficulties, nightmares and 
flashbacks, the intensity and frequency of the symptoms had 
decreased since he began taking medication.  He was again 
diagnosed with PTSD, which the examiner related directly to his 
traumatic experiences during the Gulf War.  

In February 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  He said that, 
while traveling with his regiment on the roads of Iraq, he passed 
groups of dead Iraqis, both soldiers and civilians, who had been 
killed by bombs while attempting to evacuate to Kuwait.  He said 
that he also observed many bodies of persons who had been killed 
by vehicular explosive devices on these roads.  

IV.  Conclusion

It is VA's defined and consistently-applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  As previously discussed, if, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  The Court has stated that "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In this regard, having reviewed the complete record, the Board 
finds that the greater weight of probative evidence establishes 
that the Veteran's PTSD is the result of a stressor related to 
fear of hostile military or terrorist activity.  As such, 
independent verification of the claimed stressor through service 
records or other credible evidence is not necessary in this case.  
Here, although the Veteran told the VA psychiatrist that some of 
his stressors were related to his having to collect and transport 
the bodies of his fellow servicemen, he also expressed fear 
involving having personally witnessed the deaths of these 
individuals, as well as witnessing the bodies of civilians who 
had been killed in vehicle explosions in Iraq.  See Board video 
conference hearing transcript, February 2008.  As noted above, 
for the purposes of the amended 38 C.F.R. § 3.304(f), "fear of 
hostile military or terrorist activity" means that a veteran 
"witnessed, or was confronted with an event or circumstance that 
involved ... a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device (IED) [or] vehicle-imbedded explosive device .... (emphasis 
added)"  Id.  In addition, in concluding that the Veteran's PTSD 
resulted from his traumatic experiences during the Persian Gulf 
War, the VA clinicians essentially concluded that these events 
created in him a psychological state of fear or horror sufficient 
to result in the diagnosed condition.  

The Board further notes that, in addition to the Veteran's having 
been diagnosed by a VA psychiatrist, who determined that his 
claimed stressors are adequate to support a PTSD diagnosis and 
related the symptoms from his disorder to those stressors, the 
Board also concludes that the Veteran's stressors are consistent 
with the places, types and circumstances of service during the 
Persian Gulf War.  

Consequently, having resolved doubt in favor of the Veteran, the 
Board finds that the Veteran's claim of entitlement to service 
connection for PTSD has been established.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


